Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 1 of 7 Page|D 163

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DlVISION

 

UNITED STATES OF Al\/IERICA

v. v NO. 3:18-CR-587~K
JARED RICE, sR. (01)

PLEA AGREEMENT

Jared Rice, Sr., the defendant, Michael KaWi, the defendant’s attorney, and the
United States of America (the government) agree as folloWs:
l. Rights of the defendant The defendant understands that the defendant
has the rights:

a. to plead not guilty;
b. to have a trial by jury;
c. to have the defendant’s guilt proven beyond a reasonable doubt;

d. to confront and cross-examine Witnesses and to call Witnesses in the
defendant’s defense; and

e. against compelled self-incrimination

2. Waiver of rights and plea of guilty: The defendant Waives these rights
and pleads guilty to the offense alleged in Count One of the Indictment, charging a
violation of 15 U.S.C. §§ 78j(b) and 78ff and l7 C.F.R. § 240.lOb-5, that is, Securities

Fraud. The defendant understands the nature and elements of the crime to Which the

U.S. v. Jared Rice, Sr.
Plea Agreement_~l’age 1

Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 2 of 7 Page|D 164

defendant is pleading guilty, and agrees that the factual resume the defendant has signed
is true and Will be submitted as evidence
3. Sentence: The maximum penalties the Court can impose include:

a. imprisonment for a period not to exceed 20 years;

b. a fine not to exceed $5,000,000, or twice the gross gain to the
defendant or loss to the victim(s);

c.' a term of supervised release of not more than three years, Which is
discretionary under the law and Will follow any term of
imprisonment If the defendant violates the conditions of supervised
release, the defendant could be imprisoned for the entire term of
Supervised release;

d. a mandatory special assessment of $lOO;

e. restitution to victims or to the community, Which is mandatory under
the lavv, and Which the defendant agrees may include restitution
arising from all relevant conduct, not limited to that arising from the
offense of conviction alone;

f. costs of incarceration and supervision; and
g. forfeiture of property.

4. Sentencing Agreement: Pursuant to Fed. R. Crim. P. ll(c)(l)(C), the
parties agree that a sentence of 60 months in prison is the appropriate disposition of the
case. lf the Court accepts this plea agreement, this provision is binding on the Court.
Other than the agreed period of imprisonment, the Court remains free to determine the
appropriate sentence under the advisory United States Sentencing Guidelines

(“Guidelines”). The Guidelines are not binding on the Court but are advisory only. Rice

U.S. v. Jared Rice, Sr.
Plea Agreement-Page 2

Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 3 of 7 Page|D 165

has reviewed the Guidelines with his attorney but understands no one can predict with
certainty the outcome of the Court’s consideration of the Guidelines in this case.

Pursuant to Rule ll(c)(§), if the Court rejects this plea agreement, the Court shall
afford Rice the opportunity to withdraw his plea and shall advise him that, if he persists
in his guilty plea, the Court is not bound by the plea agreement and the disposition of the
case may be less favorable than that contemplated by the plea agreement

5. Mandatory special assessment The defendant agrees to pay to the U.S.
District Clerl< the amount of $lOO in satisfaction of the mandatory special assessment in
this case.

6. Defendant’s agreement The defendant shall give complete and truthful
information and/or testimony concerning the defendant’s participation in the offense of
conviction. Upon demand, the defendant shall submit a personal financial statement
under oath and submit to interviews by the government and the U.S. Probation Office
regarding the defendant’s capacity to satisfy any fines or restitution The defendant
expressly authorizes the United States Attorney’s Office to immediately obtain a credit
report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the implementation
of a fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the U.S. Attorney’s Office from pursuing any
other means by which to satisfy the defendant’s full and immediately enforceable

U.S. v. Jared Rice, Sr.
Plea Agreement_Page 3

Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 4 of 7 Page|D 166

financial obligation The defendant understands that the defendant has a continuing

obligation to pay in full as soon as possible any financial obligation imposed by the

~ Court.

7. Government’s agreement The government will not bring any additional
charges against the defendant based upon the conduct underlying and related to the
defendant’s plea of guilty, including charges pursuant to 18 U.S.C. § l956(a)(l). The
government will file a Supplement in this case, as is routinely done in every case, even
though there may or may not be any additional terms. The government will dismiss, after
sentencing, any remaining charges in the pending indictment, including the two
additional counts of violations of 15 U.S.C. §§ 78j(b) and 78ff and l7 C.F.R. § 240.lOb-5
and the three counts of violations of 18 U.S.C. § 1343. This agreement is limited to the
United States Attomey’s Office for the Northern District of Texas and does not bind any
other federal, state, or local prosecuting authorities, nor does it prohibit any civil or
administrative proceeding against the defendant or any property.

8. Violation of agreement The defendant understands that if the defendant
violates any provision of this agreement or if the defendant’s guilty plea is vacated or
withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge In such event, the
defendant waives any objections based upon delay in prosecution lf the plea is vacated
or withdrawn for any reason other than a finding that it was involuntary, the defendant
also waives objection to the use against the defendant of any information or statements
the defendant has provided to the government and any resulting leads.

U.S. v. Jared Rice, Sr.
Plea Agreement_Page 4

Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 5 of 7 Page|D 167

9. Voluntary plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

10. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. §
3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an
amount to be determined by the district court The defendant further waives the
defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. The defendant however, reserves the rights (a) to bring a direct appeal
of (i) a sentence exceeding the statutory maximum punishment or (ii) an arithmetic error
at sentencing, (b) to challenge the voluntariness of the defendant’s plea of guilty or this
waiver, and (c) to bring a claim of ineffective assistance of counsel.

11. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s attorney and is fully satisfied
with that attorney’s legal representation The defendant has received from the
defendant’s attorney explanations satisfactory to the defendant concerning each
paragraph of this plea agreement each of the defendant’s rights affected by this
agreement and the alternatives available to the defendant other than entering into this
agreement Because the defendant concedes that the defendant is guilty, and after
conferring with the defendant’s attorney, the defendant has concluded that it is in the

U.S. v. Jared Rice, Sr.
Plea Agreement_Page 5

Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 6 of 7 Page|D 168

defendant’s best interest to enter into this plea agreement and all its terms, rather than to
proceed to trial in this case.

12. Entirety of agreement This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and
signed by all parties. This agreement supersedes any and all other promises,
representations, understandings, and agreements that are or were made between the
parties at any time before the guilty plea is entered in court No promises or
representations have been made by the United States except as set forth in writing in this

plea agreement
AGREED TO AND SIGNED this / / day of March, 2019.

ERIN NEALY COX
UNITED STATES ATTORNEY

Y/vALTERs
Texas Bar No. 24003138
SIDDHARTH MODY
Texas Bar No. 24072791
Assistant United States Attorneys
1100 Commerce Street Third Floor
Dallas, Texas 75242-1699
Tel: 214.659.8600
Fax: 214.659.8812

W@K %@\//
JAGZ:Y/IUCE, si§// J.‘NICHoLAs BUNC

Deputy Section Chief

     

S VE P. F
Attorney for Defendant Criminal Chief

U.S. v. Jared Rice, Sr.
Plea Agreement_Page 6

Case 3:18-cr-00587-K Document 27 Filed 03/14/19 Page 7 of 7 Page|D 169

I have read (or had read to me) this plea agreement and have carefully reviewed
every part of it with my attorney. l fully understand it and voluntarily agree to it

 

¢ 3/1/ /H
D RICW pate ’ '
efendant

l am the defendant’s attomey. l have carefully reviewed every part of this plea
agreement with the defendant To my knowledge and belief, my client’s decision to enter
into this plea agreement is an informed and voluntary one.

 

 

/é\/"' 'S/H /l 5
MIC L KAWI Daré '
Attorney for Defendant

U.S. v. Jared Rice, Sr.
Plea Agreement_Page 7

